            Case 1:21-cv-01639-JKB Document 1 Filed 07/02/21 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT FOR
                                 THE DISTRICT OF MARYLAND
                                       (Northern Division)

JAMAAL MCCALLISTER                           *
1026 E. 20th Street
Baltimore, Maryland 21218                   *
                                                               1:21-cv-1639
         Plaintiff,                         *    Civil Action ______________________

v.                                           *

CITIMORTGAGE, INC.                    *
As Successor in Interest by Merger to
CITIFINANCIAL MORTGAGE CO., INC. *
MS 140
1000 Technology Drive                 *
O’Fallon, MO, 63304
                                      *
and
                                      *
CITIFINANCIAL MORTGAGE CO. INC.
101 Merritt 7, 1st Fl.                *
Norwalk, Connecticut 06851
                                      *
and
                                      *
CMINY, Inc.
As Successor in Interest by Merger to *
CITIMORTGAGE, INC.
MS 140                                *
1000 Technology Drive
O’Fallon, Missouri 63304              *

and                                          *

ELLA ROBINSON                                *
502 N. Independence Avenue, Apt 10
Independence, Virginia 24348                 *

         Defendants.                         *

     *      *         *      *    *    *     *    *     *     *     *      *     *
            Case 1:21-cv-01639-JKB Document 1 Filed 07/02/21 Page 2 of 6



                                   NOTICE OF REMOVAL

       Defendant, CitiMortgage Inc., a New York corporation (“CitiMortgage”), formerly known

as CMINY, Inc. (“CIMNY), individually and as successor by merger to the former CitiFinancial

Mortgage Company, Inc., by its undersigned attorneys, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, hereby removes this civil action from the Circuit Court for Baltimore City to this Honorable

Court, and states as follows:

       1.      On October 16, 2020, Jamaal McCallister (the “Plaintiff”) filed a three-count

Complaint in the Circuit Court for Baltimore City, Case Number 24-C-20-004332 (the “State

Court Action”), alleging claims for negligence, negligent misrepresentation, and private nuisance

against the original Defendants in this action, Walter Johnson and Patricia Jones Johnson (the

“Johnsons”), Ella Robinson, CMINY, Inc., CitiFinancial Mortgage Co. Inc., and CitiMortgage

arising from the Plaintiff’s alleged exposure to lead-based paint at two different properties in

Baltimore City, Maryland between 2001 through 2004. Copies of the Summons issued to

CitiMortgage and the Complaint in the State Court action served on December 3, 2020 are attached

hereto as Exhibit A.

       2.      Due to the Plaintiff’s recent voluntarily dismissal of the Johnsons who were the

only Maryland Defendants named in the Complaint. the Court now has federal subject matter

jurisdiction over this controversy under 28 U.S.C. § 1332 because the amount in controversy

exceeds $75, 000 and this civil action is now between citizens of different States.

       3.      28 U.S.C. § 1446(b)(3) provides that “… if the case stated by the initial pleading is

not removable, a notice of removal may be filed within thirty days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper from




                                                 2
            Case 1:21-cv-01639-JKB Document 1 Filed 07/02/21 Page 3 of 6



which it may first be ascertained that the case is one which is or has become removable.” 28

U.S.C. § 1446(b)(3) (emphasis added).

       4.      On June 3, 2021, Plaintiff filed a voluntary Stipulation of Dismissal Without

Prejudice—dismissing Defendants Walter Johnson and Patricia Jones Johnson.                A copy of

Plaintiff’s Stipulation of Dismissal Without Prejudice is attached hereto as Exhibit B.

       5.      As Defendants Walter Johnson and Patricia Jones Johnson were the only Maryland

defendants named in the Complaint, and the remaining Defendants are individual or corporate

citizens of other States, there is now complete diversity between the Plaintiff and the remaining

Defendants as a result of the Johnsons’ voluntary dismissal.

       6.      This Notice of Removal has been filed within thirty (30) days of the filing of the

Stipulation of Dismissal of the Johnsons. Thus, this Notice of Removal is timely filed under 28

U.S.C. § 1446(b)(3). See Exhibit B.

       7.      Pursuant to the United States Constitution, Amend. XIV, Section 1, “[a]ll persons

born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the

United States and the State wherein they reside.” Plaintiff resides at 1026 E. 20 th Street, Baltimore,

Maryland 21218 and therefore is a citizen of Maryland. See Caption of Complaint at Exhibit A.

       8.      Defendant Ella J. Robinson allegedly resides in Virginia at 502 N. Independence

Avenue, Apt 10, Independence, Virginia 24348 and therefore is a citizen of Virginia. See Caption

of Complaint at Exhibit A. The docket in the State Court Action reflects that Ms. Robinson has

not entered an appearance as of the date of this Notice of Removal. Exhibit C.

       9.      For diversity purposes, “a corporation shall be deemed to be a citizen of every State

and foreign state by which it has been incorporated and of the State or foreign state where it has

its principal place of business…” 28 U.S.C. § 1332(C)(1).



                                                  3
             Case 1:21-cv-01639-JKB Document 1 Filed 07/02/21 Page 4 of 6



       10.      CitiMortgage is a legal entity incorporated under the laws of the State of New York

and maintains a principal place of business at MS 140, 1000 Technology Drive, O’Fallon,

Missouri. See Exhibit D. Accordingly, CitiMortgage is either a citizen of New York and Missouri.

       11.      The former company known as CitiFinancial Mortgage Company, Inc. merged into

CitiMortgage, Inc. (the New York corporation referenced in paragraph 10 above) on 6/29/2006,

prior to the filing of this suit. Thus, CitiFinancial Mortgage Company, Inc. should not have been

joined as a Defendant herein as it no longer exists. See Exhibit E.

       12.      The former company known as CMINY, Inc. (a New York corporation) became

the successor by merger to a Delaware corporation known as CitiMortgage, Inc. effective 5/1/2005

and then changed its name to CitiMortgage Inc. on 5/4/2005. See Exhibit F.

       13.      Thus, CIMNY, Inc., which was a New York corporation prior to its name change

should not have been joined as a separate Defendant herein since it no longer exists under that

name and, as of 5/4/2005, became one and the same as CitiMortgage, Inc. (the entity incorporated

in New York referenced in Paragraph 10 above). See Exhibits D and F.

       14.      As none of the remaining Defendants are citizens or residents of Maryland, there is

complete diversity of citizenship between the parties.

       15.      Plaintiff’s Complaint seeks damages in excess of $75,000. See Exhibit A, ad

damnum clause at Counts One, Two and Three; ¶ 23.

       16.      Accordingly, this Court has jurisdiction over this controversy under 28 U.S.C. §

1332, because there is diversity of citizenship amongst the parties and the amount in controversy

exceeds the jurisdictional requirement stated in 28 U.S.C. § 1332(b).




                                                 4
             Case 1:21-cv-01639-JKB Document 1 Filed 07/02/21 Page 5 of 6



       17.      A genuine and authentic copy of all pleadings, process and orders served upon

CitiMortgage in the State Court Action is attached hereto collectively as Exhibit A, pursuant to

the Rules of this Court.

       18.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal has been served

upon all parties and filed with the Circuit Court for Baltimore City. Exhibit G.

       WHEREFORE, Defendant, CitiMortgage, Inc., hereby removes this civil action to the

United States District Court for the District of Maryland.

                                             WOMBLE BOND DICKINSON (US) LLP

                                               /s/ Virginia W. Barnhart
                                               Virginia W. Barnhart (Bar No. 03345)
                                               100 Light Street 26th Floor
                                               Baltimore, MD 21202
                                               Phone: (410) 545-5803
                                               Email: Virginia.Barnhart@wbd-us.com

                                               /s/ Sarah E. Meyer
                                               Sarah E. Meyer (Bar No. 29448)
                                               100 Light Street 26th Floor
                                               Baltimore, MD 21202
                                               Phone: (410) 545-5807
                                               Email: Sarah.Meyer@wbd-us.com

                                               /s/ Chukwukpee Nzegwu
                                               Chukwukpee Nzegwu (Bar No. 21730)
                                               100 Light Street 26th Floor
                                               Baltimore, MD 21202
                                               Phone: (410) 545-5861
                                               Email: Chukwukpee.Nzegwu@wbd-us.com

                                               Attorneys for Defendant, CitiMortgage, Inc.




                                                 5
          Case 1:21-cv-01639-JKB Document 1 Filed 07/02/21 Page 6 of 6



                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on 2nd day of July, 2021, a copy of the foregoing was served,
via first class mail, postage prepaid upon each of the following:

        Matthew Thompson, Esquire
        Cara L. O’Brien, Esquire
        Law Offices of Evan K. Thalenberg, P.A.
        16 E. Lexington Street
        Baltimore, Maryland 21202

        Attorneys for Plaintiff

        Ella J. Robinson
        502 N. Independence Avenue, Apt. 10
        Independence, Virginia 24348

A courtesy copy of this Notice of Removal was served by email upon counsel for the Plaintiff.


                                            /s/ Sarah E. Meyer                                  _
                                            Sarah E. Meyer (Bar No. 29448)




                                               6
